THIS DOCUMENT PREPARED BY
AFTER RECORDING RETURN TO:

Beth S. Rubin
Riemer & Braunstein LLP
71 South Wacker Drive, Suite 3515
Chicago, Illinois 60606

Property Address:

64030 Highway 434
Lacombe, Louisiana 70445

FIRST AMENDMENT TO MULTIPLE INDEBTEDNESS MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

THIS FIRST AMENDMENT TO MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this “Amendment”), is made as of
this 4th day of May, 2011, by and between G&E HC REIT II LACOMBE MOB, LLC, a
Delaware limited liability company (“Mortgagor”), and BANK OF AMERICA, N.A., a
national banking association, as agent (“Administrative Agent”), under a Credit
Agreement dated as of July 19, 2010 (as amended from time to time, the “Credit
Agreement”) among Mortgagor, each other party which is or becomes a borrower
under the Credit Agreement each of whom with Mortgagor are referred to herein
individually and collectively as “Borrower”, Administrative Agent and the other
lending institutions which become parties to the Credit Agreement (Bank of
America, N.A. and the other lending institutions which become parties to the
Credit Agreement are collectively referred to as "Lenders” and individually as
“Lender”; and Administrative Agent, in such capacity as agent for Lenders,
together with its successors and assigns, “Beneficiary”).

WITNESSETH:

WHEREAS, Mortgagor, by that certain Multiple Indebtedness Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing dated as of July 19,
2010 in favor of Administrative Agent, which was recorded on July 21, 2010 in
Instrument No. 1777573 in the Records of St. Tammany Parish, Louisiana (the
“Mortgage”), mortgaged, affected, hypothecated, encumbered, pledged, assigned
and granted a security interest in favor of Beneficiary certain real property
located in Lacombe, St. Tammany Parish, Louisiana, as more particularly
described on Exhibit A attached hereto and made a part hereof (the “Land”), to
secure certain indebtedness (the "Loan”); and

WHEREAS, the Loan is evidenced by those certain Promissory Notes made by
Borrower payable to the order of the applicable Lender in the aggregate original
principal amount of Twenty Five Million and No/100 Dollars ($25,000,000.00) (as
amended from time to time, collectively, the "Note”); and

WHEREAS, Mortgagor has requested certain modifications to the Credit Agreement,
the Note and certain other Loan Documents (as defined in the Mortgage), all as
set forth in that certain First Amendment to Credit Agreement and Related Loan
Documents dated as of the date hereof by and between Borrower and Administrative
Agent (the “First Amendment to Credit Agreement”), and in that certain Amended
and Restated Promissory Note dated as of the date hereof made by Borrower to the
order of the applicable Lender (the “Amended and Restated Note”); and

WHEREAS, Mortgagor and Beneficiary desire to execute and deliver this Amendment
to reflect such modifications to the Mortgage all as set forth in the First
Amendment to Credit Agreement, and as more particularly described herein.

NOW THEREFORE, for and in consideration of the recitals set forth above and made
a part hereof, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned do hereby agree as
follows:

1. Capitalized terms used herein and not defined shall have the meaning ascribed
to such terms in the Mortgage.

2. The definition of “Note” is hereby amended and restated in its entirety as
follows:

""Note” means, singly and collectively, those certain Promissory Notes, each
dated July 19, 2010 made by Borrower and payable, respectively, to the order of
each Lender in the principal face amount of that Lender’s Commitment, such Note
being in the aggregate original principal amount of Twenty Five Million and
No/100 Dollars ($25,000,000.00), as amended and restated pursuant to that
certain Amended and Restated Promissory Note dated May 4, 2011 made by Borrower
and payable, respectively, to the order of Administrative Agent as a Lender in
the principal amount of that Lender’s Commitment, as such amount is increased
pursuant to those certain Amended and Restated Promissory Note and the First
Amendment to Credit Agreement, such Note being in the aggregate original
principal amount of Forty Five Million and No/100 Dollars ($45,000,000.00),
bearing interest as provided in the Credit Agreement, as the same may from time
to time be extended, amended, restated, supplemented or otherwise modified.”

3. The reference in Section 2.4 of the Mortgage to the maximum amount of
Obligations secured by the Mortgage as “FIFTY MILLION AND NO/100 DOLLARS
($50,000,000.00)” is hereby deleted and replaced with “NINETY MILLION AND NO/100
DOLLARS ($90,000,000.00)”. All other references in the Mortgage to the amount of
“$50,000,000.00” are hereby deleted and replaced with “$90,000,000.00”.

4. The parties hereto agree that the terms “Credit Agreement”, “Note” and “Loan
Documents”, each as used in the Mortgage and the other Loan Documents, shall
mean the Credit Agreement, the Note and the Loan Documents, respectively, each
as amended by this Amendment, the First Amendment to Credit Agreement and the
Amended and Restated Promissory Note.

5. Except as expressly modified and amended hereby, the Mortgage shall continue
in full force and effect and, as thus modified and amended, is hereby ratified,
confirmed and approved. This Amendment applies to, inures to the benefit of and
is binding on the parties hereto, and their respective successors and assigns.

6. This Amendment may be executed in multiple counterparts all of which taken
together shall constitute one executed original.

7. TO THE MAXIMUM EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY AGREES THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AMEDNMENT OR THE MORTGAGE
MAY BE TRIED AND DETERMINED IN THE STATE AND FEDERAL COURT LOCATED IN THE COUNTY
OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF BENEFICIARY, IN ANY OTHER
COURT IN WHICH BENEFICIARY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND
WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY, EXCEPT
THAT ANY ACTION TO FORECLOSE THE MORTGAGE, TO OBTAIN POSSESSION OF THE PROPERTY,
TO HAVE A RECEIVER OR KEEPER APPOINTED FOR THE PROPERTY OR TO ENFORCE ANY OTHER
REMEDY HEREIN AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE
RELIEF, MAY BE BROUGHT, AT THE SOLE OPTION OF BENEFICIARY, IN THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF LOUISIANA. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, MORTGAGOR HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY WAIVES PERSONAL SERVICE OF PROCESS
UPON MORTGAGOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL DIRECTED TO MORTGAGOR AT THE ADDRESS STATED IN THE MORTGAGE AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

8. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT,
THE MORTGAGE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

9. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

THUS DONE, SIGNED AND PASSED, in multiple originals in the County of Orange,
State of California, on the 4th day of April, 2011, in the presence of the
undersigned Notary Public and competent witnesses, who hereunto sign their names
with Mortgagor and me, notary, after reading of the whole.

MORTGAGOR:

G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


WITNESSES:

/s/ Rex Morishita
PRINT NAME: Rex Morishita

/s/ Brian McDonald
PRINT NAME: Brian McDonald

         
STATE OF CALIFORNIA
COUNTY OF ORANGE
  §
§
§  
SS.



On April 28, 2011 before me, P.C. Han, Notary Public, personally appeared Danny
Prosky, who proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which person acted, executed
the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature: /s/ P.C. Han (Seal)

THUS DONE, SIGNED AND PASSED, in multiple originals in the County of Cook, State
of Illinois, on the 4th day of May, 2011, in the presence of the undersigned
Notary Public and competent witnesses, who hereunto sign their names with
Administrative Agent and me, notary, after reading of the whole.

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,
a national banking association

By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Its: Vice President


WITNESSES:

/s/ Nancy B. Sherman
PRINT NAME: Nancy B. Sherman

/s/ Monika Sarna
PRINT NAME: Monika Sarna

/s/ Ckeotre A Roca-Dawson
Notary Public

Name: Ckeotre A Roca-Dawson
Bar or Notary Number: 543182
My Commission Expires: June 17, 2014
(Affix Seal)

